United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 13-336
Issued: May 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2012 appellant, through his representative, filed a timely appeal of a
November 1, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finalizing overpayment of compensation. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $89,062.79; and (2) whether OWCP properly determined that
appellant was at fault in the creation of the overpayment and therefore not entitled to a waiver of
recovery.
FACTUAL HISTORY
On June 6, 2002 appellant, then a 33-year-old letter carrier, sustained an emotional
condition while in the performance of duty. He stopped work in March 2003. OWCP accepted
1

5 U.S.C. § 8101 et seq.

appellant’s traumatic injury claim for aggravation of preexisting hypertension and post-traumatic
stress disorder and paid disability compensation through November 19, 2011.
Appellant indicated in a Form EN1032 dated August 14, 2007 that he received benefits
from the Department of Veterans Affairs (DVA) for service-related post-traumatic stress
disorder. In March 19, 2010 and February 18, 2011 letters to DVA, OWCP requested further
information. DVA advised in a March 4, 2011 letter that appellant was collecting $2,849.00 per
month in service-connected disability compensation effective December 1, 2008 and was
determined to be 70 percent disabled.2
OWCP informed appellant in an October 6, 2011 letter that FECA prohibits dual benefits
for a federal civilian employment-related injury and that he was required to elect either the entire
amount of compensation paid by OWCP since December 1, 2008 or the amount of the increase
in benefits paid by DVA since December 1, 2008. He was afforded 30 days to respond.
In a November 2, 2011 letter, appellant elected to receive retirement benefits retroactive
to December 1, 2008. In subsequent letters to the Office of Personnel Management (OPM) dated
December 12, 2011, February 21 and August 7, 2012, OWCP requested reimbursement in the
amount of $89,062.79 for disability compensation paid from December 1, 2008 to
November 19, 2011. OPM did not respond.
On August 9, 2012 OWCP made preliminary findings that appellant received an
overpayment of $89,062.79 because he concurrently received FECA disability benefits and OPM
retirement benefits for the period December 1, 2008 to November 19, 2011. Appellant was also
at fault in the creation of the overpayment because he knew or should have known that he
accepted payments to which he was not entitled. OWCP informed appellant of his options if he
wished to contest the fact or amount of overpayment.
Appellant requested a conference call, which was held on September 18, 2012. His
representative pointed out that “[appellant] was not yet in receipt of his retirement benefits from
OPM and wondered why an overpayment had been declared.”
By decision dated November 1, 2012, OWCP finalized the $89,062.79 overpayment and
found that appellant was at fault in its creation.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability of an
employee resulting from personal injury sustained while in the performance of duty. While an
employee is receiving such compensation, however, he or she may not receive salary, pay or
remuneration of any type from the United States, except in return for service actually performed
or for certain payments related to service in the Armed Forces. The latter includes benefits
administered by the DVA, unless such benefits are payable for the same injury being
compensated for under FECA.3 The prohibition against dual payment of FECA and veterans’
benefits extends to cases in which: (1) the disability or death of an employee resulted from an
2

DVA did not provide appellant’s original service-connected impairment rating before December 1, 2008.

3

5 U.S.C. §§ 8102(a), 8116(a). See also S.G., Docket No. 12-779 (issued September 17, 2012).

2

injury sustained while in federal civilian employment and DVA held that the same disability or
death was caused by military service; or (2) an increase in a veteran’s service-connected
disability award was brought about by an injury sustained while in federal civilian employment.4
If the case record demonstrates that a claimant is receiving compensation under FECA
and a veteran’s award other than pension for service in the Army, Navy, or Air Force, OWCP
must determine whether: (1) the veteran’s award is based on a finding that the same disability
for which FECA benefits are payable was caused by the military service; or (2) DVA increased
an award or found an award was payable for service-connected disability because of the civilian
employment injury for which FECA benefits are claimed. An election between these benefits is
required under both scenarios.5
An overpayment of compensation under FECA may occur when a claimant is not entitled
to the amount already paid.6
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained aggravation of preexisting hypertension and
post-traumatic stress disorder while in the performance of duty on June 6, 2002 and paid
compensation accordingly. Appellant later indicated that he also received a veteran’s award for
service-connected disability, which was confirmed by DVA. OWCP advised appellant in an
October 6, 2011 letter that he was required to make an election of benefits within 30 days. On
November 2, 2011 appellant informed OWCP that he chose to receive retirement benefits
retroactively. When a claimant is required to elect between FECA benefits and veterans’
benefits paid by DVA, OWCP must obtain an election of benefits in narrative form.7 In the
present case, it only received appellant’s November 2, 2011 letter, which did not address dual
payment of FECA and veterans’ benefits. At that moment, OWCP should have asked him to
submit an election that was germane to the instant case.8 Instead, following receipt of
appellant’s November 2, 2011 letter, it proceeded to make preliminary findings on August 9,
2012, detailing that he was concurrently paid FECA disability benefits and OPM retirement
benefits for the period December 1, 2008 to November 19, 2011 and accrued an overpayment of
$89,062.79. OWCP then finalized the fact and amount of overpayment by decision dated
November 1, 2012.
A final decision must include findings of fact and provide clear reasoning that allows a
claimant to understand the precise defect of the claim and the kind of evidence that would tend to
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.8(b) (December 1997).

5

Id. at Chapter 2.1000.8(a)(5).

6

Id. at Part 6 -- Debt Management, Identification of Overpayments and Debts, Chapter 6.200.2(d) (May 2004).

7

Id. at Chapter 2.1000.8(f)(3).

8

See id. at Chapter 2.1000.3 (February 1995) (“where receipt of dual benefits is prohibited, [OWCP] must advise
the claimant of the entitlement as well as the need for and terms of the election appropriate to that case. [OWCP]
should make every effort to obtain a timely election where necessary to ensure that the claimant does not suffer
undue hardship while awaiting compensation payments”).

3

overcome it.9 With respect to overpayment decisions, OWCP must provide clear reasoning
showing how the overpayment was calculated.10 In the present case, it determined that appellant
received an overpayment because he concurrently received FECA disability benefits and OPM
retirement benefits for the same period. The case record, however, does not support that he even
received retirement benefits. In view of the erroneous factual basis of OWCP’s November 1,
2012 decision, the case must be remanded for OWCP to develop the evidence of record and
make proper factual findings with regard to whether appellant received benefit payments from
OWCP and DVA, for the same injury, and/or OPM simultaneously from December 1, 2008 to
November 19, 2011. Following this and any other development deemed necessary, OWCP shall
issue an appropriate decision.11
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: May 16, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

S.C., Docket No. 10-1290 (issued April 7, 2011).

10

O.R., 59 ECAB 432 (2008); Sandra K. Neil, 40 ECAB 924 (1989).

11

Because overpayment has not yet been established, the Board need not address the issue of fault at this time.

4

